V. J. Brennan,.?. J.
(concurringin part, dissenting in part). I concur with my colleagues on the first issue — that is, the question of whether there was sufficient evidence to sustain the verdict of $10,000 for the child. The record does, in fact, support this.
On the second issue concerning the order requiring remittitur, I feel the court erred.
The record is somewhat confusing as to actual medical costs to the father; however, there was proof which listed medical bills totaling approximately $1,264. Also, that in the future there were foreseeable medical costs to be incurred in order to continue the accident-related medical treatment for the child.
With today’s high medical costs I cannot say the award of $5,000 was unreasonable. Also, the jury, no doubt, considered all of these factors in setting this amount which would adequately cover the medical expenses.
I would rely on Majewski v Nowicki, 364 Mich 698, 700; 111 NW2d 887 (1961), which involved the issue of remittitur, wherein the Supreme Court said:
*201"There is nothing to indicate that the verdict was reached as a result of passion, prejudice, mistake of law or of fact, or that it amounts to an injustice to defendants or is contrary to the evidence. We can only conclude that the entering of an order requiring remittitur constituted an abuse of discretion.”
Therefore, I would conclude that the court here did abuse its discretion and that the verdict of $5,000 for the father should be reinstated.